Citation Nr: 1015584	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


L. Cramp, Counsel


INTRODUCTION

The Veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from December 1941 to August 1942.  He died in December 1944.  
The appellant claims as surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

This appeal was previously before the Board, and decided in a 
January 2006 decision.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2008 Memorandum Decision, the Court 
vacated the Board's decision and remanded the application for 
additional development.  In October 2008, the Board remanded 
the application to the agency of original jurisdiction for 
development consistent with the Court's decision.  The case 
has since returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the RO 
denied an application to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death. 

2.  The evidence associated with the claims file subsequent 
to the RO's April 1999 rating decision is cumulative or 
redundant of evidence already of record.

CONCLUSIONS OF LAW

1.  The April 1999 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2009).

2.  Since the RO's April 1999 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist 
claimants in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a September 2002 pre decision letter, the appellant was 
informed of the definition of new and material evidence.  In 
a September 2003 post rating letter, the RO notified the 
appellant of the evidence needed to substantiate her claim.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist her in obtaining and the evidence it was expected that 
she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, 
VCAA notice (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.  Id. at 11-12.  The Court 
elaborated that VA is required, in response to an application 
to reopen, to look at the bases for the denial in the prior 
decision and send a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.

An October 2008 letter informed the appellant of the date and 
bases of the previous denial of her claim.  The appellant was 
again informed of the appropriate definitions of new and 
material evidence and of the evidence needed to substantiate 
the underlying claim.  Therefore, the October 2008 letter 
provided the notice required by the Kent decision.

The appellant was also notified of the elements of Dingess 
notice, including the disability-rating and effective-date 
elements of her claim, in the October 2008 letter.  The 
timing deficiency was cured by subsequent readjudication of 
the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the appellant has submitted a substantial 
amount of evidence and has repeatedly stated that there is no 
additional evidence to submit.  The AOJ has once again 
attempted tio verify claimed service.  For the reasons set 
forth above, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  The 
application is thus ready to be considered.

II.  Analysis

The claim for service connection for the cause of the 
Veteran's death was initially denied by the RO in July 1949 
because the evidence did not show that he died from a 
service-connected disease or injury.  The claim was again 
denied in June 1954, October 1971, May 1972, November 1973, 
December 1974, March 1998, and April 1999.  The appellant was 
concurrently claiming pension benefits during this period, 
and that claim was also repeatedly denied.  The most recent 
denial of the service connection claim, in April 1999, was 
based on the RO's determination that new and material 
evidence was not received.  

At the time of the April 1999 decision, the record contained 
pertinent service records, including a prisoner of war 
certificate, a discharge certificate, as well as affidavits 
of fellow servicemen, fellow inmates, and individuals who 
knew the Veteran and attested to his service and 
imprisonment, as well as his condition during his 
imprisonment and at his release.  The record also contained 
affidavits of physicians, J.D. (December 1948), and V.D.R. 
(February 1954), and P.P.A. (November 1998), who attested to 
treating the Veteran for malaria and pneumonia in service and 
until his death, or seeing him in a sickly condition after 
service.  The record also contained numerous written 
statements from the appellant regarding her claim.  Although 
notified of her right to appeal, the appellant did not appeal 
the April 1999 decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The appellant filed her application to reopen in July 2002.  
Pertinent to applications filed after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

However, evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously before agency 
decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

Added to the claims file following the April 1999 RO decision 
were several duplicate records, including a POW certificate, 
certificate service and a marriage certificate, which were 
already of record.  The record also contains several 
statements of the appellant in which she reiterates 
assertions previously made and considered.  Also added to the 
record is a joint affidavit of two individuals (V.C. and 
P.G.) who knew the Veteran and were imprisoned with him.  
They attest to his service, his being held by the Japanese in 
a concentration camp and his release in December 1942.  They 
also attest that the did not see him after that.  This 
affidavit simply reiterates assertions previously made, and 
does not address the crucial matter of whether the pneumonia 
that caused the Veteran's death was incurred in service.  As 
such, it is not new and material evidence.  

Based on the record, the Board finds that new and material 
evidence has not been received to reopen the claim.  
Pertinently, the evidence received since April 1999 is 
entirely cumulative of evidence previously received and 
considered.  

Addressing the Court's instructions in the Memorandum 
Decision, the Court pointed out that the Board, in its 
January 2006 decision, found that no medical evidence had 
been added to the record since the "1953 BVA decision," and 
found that this was an inaccurate statement, as a February 
1954 affidavit from Dr. R. had been received.  The Court 
found that the Board's January 2006 decision did not address 
that evidence, as to whether it was new and material.  The 
Board notes that its prior finding that a 1953 Board decision 
was the last final denial of the claim was in error.  As 
discussed above, the April 1999 RO decision was in fact the 
last final denial regarding this appellant.  The February 
1954 affidavit of Dr. R. was of record at the time of the 
April 1999 denial, and is therefore not new and material 
evidence.  

The Court also instructed that the Board shall address the 
meaning of and reason for appellant's "no casualty status" 
which terminated with appellant's death from lobar pneumonia.  
Documents obtained from the National Archives reveal that the 
term casualty status refers to veterans who are prisoners of 
war, missing, recognized guerillas, regular Philippine Army, 
or beleaguered.  The significance of this term is that, a 
soldier who died while in a "No Casualty Status" is not 
subject to the Missing Persons Act; therefore, a 
determination or presumption of death is neither authorized 
nor required in any case in which sufficient evidence is 
available to establish that a soldier died while in this 
status. 

In this case, there is no dispute as to the fact of death, 
cause of death, or date of death.  The Veteran's death 
certificate is of record.  There is also no dispute as to the 
date of discharge, which was more than 2 years prior to his 
death.  

In sum, the evidence received since the April 1999 rating 
decision is not new and material, but is cumulative of 
evidence previously considered.  As such, the application to 
reopen must be denied. 


ORDER

The application to reopen the claim for service connection 
for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


